United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                     No. 97-1623
                                    _____________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United
                                          * States District Court for the
      v.                                  * Southern District of Iowa.
                                          *
Howard Andrew Brewer,                     *     [UNPUBLISHED]
                                          *
             Appellant.                   *
                                    _____________

                                  Submitted: January 13, 1998
                                      Filed: February 4, 1998
                                   _____________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      JONES,1 District Judge.
                              _____________

PER CURIAM.

       Howard Andrew Brewer appeals his methamphetamine and felon-in-possession-
of-a-firearm convictions. For reversal, he argues the District Court2 (1) abused its
discretion by failing to sever the firearm count from the drug counts; (2) erred by failing



      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota, sitting by designation.
      2
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
to accept his stipulation regarding his prior convictions; (3) abused its discretionin
several evidentiary rulings; and (4) abused its discretion because of the cumulative
effect of the other alleged errors.

      Having reviewed the case, we find no merit in any of Brewer's contentions.
There being no error of law, no abuse of discretion, and no novel issues to warrant
extended discussion, Brewer's convictions are AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-